Citation Nr: 0027732	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-15 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of head 
injuries.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Pittsburgh, Pennsylvania, wherein the veteran's claim of 
service connection for residuals of head wounds was denied.


REMAND

The RO denied the veteran's claim for service connection for 
residuals of head wounds on the basis of a lack of evidence 
in the service medical records regarding treatment for or 
complaints of head wounds.  The veteran states that the 
injuries he sustained were the results of a hard helicopter 
landing and jeep accident in September and November 1968, 
respectively.  

In August 1999 the veteran's representative, The American 
Legion, submitted an argument on behalf of the veteran (1-
646) to the effect that the company in which the veteran 
served in Vietnam should have log books recording any 
vehicular accidents, the drivers at the times of the 
accidents, and any injured parties.  This argument was again 
made by The American Legion in its Informal Hearing 
Presentation letter dated August 2000.  There is no 
indication in the claims file that any attempt was made to 
obtain these records.  This puts VA on notice of the possible 
existence of relevant records and requires VA to obtain such 
records for consideration.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).

In addition, a review of the claims file reveals that a 
Statement in Support of Claim was submitted by the veteran in 
July 1998 wherein the veteran stated that he was receiving 
Social Security benefits.  It is not clear from the statement 
or the accompanying letter from the Social Security 
Administration (SSA) whether the benefits were granted for a 
disability or for some other reason.  Again, this puts VA on 
notice of the possible existence of SSA records relevant to 
the issue before the Board and requires VA to obtain such 
records for consideration.  Such evidence could be pertinent 
to the veteran's service connection claim for residuals of 
head injuries. Robinette, supra.

Accordingly, this claim is REMANDED to the RO for the 
following action:

1. The RO should make an attempt to 
obtain the unit log book from the 
veteran's assigned unit for the months 
of September and November of 1968.  
Any such records obtained should be 
associated with the claims file. 

2. The RO should contact the SSA and 
request copies of all evidence 
pertaining to the veteran's claim for 
SSA benefits.  Any such records 
obtained should be associated with the 
claims file.

3. Upon completion of the requested 
development above, the RO should again 
review the veteran's service 
connection claim for residuals of head 
injury.  If any action taken remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished with a new Supplemental 
Statement of the Case and be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



